NO. 07-99-0374-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JULY 13, 2000







WELDON McCLURE,



Appellant



V.



ATTEBURY ELEVTORS, INC., A TEXAS CORPORATION 

AND ROCKROSE DEVELOPMENT, INC., A TEXAS CORPORATION, 



Appellees







FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;



NO. 42,199-B; HON. SAMUEL KISER, PRESIDING







ON JOINT MOTION TO DISMISS APPEAL







Before QUINN and REAVIS and JOHNSON, JJ.

Before this Court is a Joint Motion to Dismiss Appeal stating that the parties to this appeal have settled all matters in dispute between them and requesting that we dismiss the appeal.  We, therefore, dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.1(a)(1).

Inasmuch as this appeal is dismissed at the request of the parties, no motion for rehearing will be entertained by this Court, and our mandate shall issue forthwith.

It is so ordered.



Brian Quinn

    Justice





Do not publish.